Title: Notes on John Marshall’s Speech, [after 7 March 1800]
From: Jefferson, Thomas
To: 



[after 7 Mch. 1800]


1. it was a Pyracy by the law of nations, & therefore cognisable by our courts.
2. if alleged to be a murder also, then, whether he was not an impressed American was an essential enquiry.
3. tho’ the President, as a party subordinate to the court might enter a Nolle prosequi, a requisition in the style of a Superior was a violation of the Constitutional independancy of the Judiciary.
